Citation Nr: 1752715	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-48 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an osteoid osteoma of the pelvis.

2.  Entitlement to an increased initial rating for a cervical spine disability.

3.  Entitlement to an increased initial rating for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a January 2016 hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claims of entitlement to service connection for an osteoid osteoma of the pelvis, an increased rating for a cervical spine disability, and an increased rating for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for an osteoid osteoma of the pelvis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeals for entitlement to increased ratings for lumbar and cervical spine disabilities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017). 

In a May 2017 statement, the Veteran withdrew the appeal regarding the claims for entitlement to service connection for an osteoid osteoma of the pelvis, an increased rating for a cervical spine disability, and an increased rating for a lumbar spine disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding those issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for an osteoid osteoma of the pelvis, an increased rating for a lumbar spine disability, or an increased rating for a cervical spine disability and the appeal of those issues is dismissed.


ORDER

The appeal for entitlement to service connection for an osteoid osteoma of the pelvis is dismissed.

The appeal for entitlement to an increased rating for a cervical spine disability is dismissed.

The appeal for entitlement to an increased rating for a lumbar spine disability is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


